972 F.2d 1338
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard S. CUDA;  Ellen B. Cuda, Plaintiffs-Appellants,v.UNITED STATES NATIONAL BANK OF OREGON, dba U.S. Bank,Defendant-Appellee.
No. 91-35407.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 8, 1992.Decided July 16, 1992.

Before GOODWIN, TANG, and THOMPSON, Circuit Judges.


1
MEMORANDUM*


2
Richard and Ellen Cuda appeal the judgment of the district court dismissing their action against United States National Bank pursuant to Fed.R.Civ.P. 19.   The Cudas contend that the district court erred in finding their son, Fred, and the FBC Salmon Company to be indispensable parties.


3
We find persuasive the reasoning of the magistrate judge, which was fully adopted by the district court.   We find no abuse of discretion in this decision.


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3